Exhibit 10.133

Subscription Agreement

October —, 2006

HALO Technology Holdings, Inc.
Attention: Ernest Mysogland
200 Railroad Avenue
Greenwich, CT 06830

Re: Subscription for Convertible Notes and Warrants

Gentlemen:

This Subscription Agreement (this “Agreement”) sets forth the terms and
conditions under which the undersigned investor (an “Investor,” and collectively
with other investors, the “Investors”) agrees to purchase 10% Subordinate
Convertible Notes (the “Notes”) of Halo Technology Holdings, Inc., a Nevada
Corporation (the “Company”), and warrants (the “Warrants”) exercisable for
shares of common stock, par value $0.00001 per share of the Company (the “Common
Stock”) (the issuance and sale of the Notes and Warrants by the Company pursuant
to the terms hereof is referred to herein as the “Offering”). The Notes are
convertible into shares of Common Stock pursuant to their terms. The shares of
Common Stock for which the Notes are convertible are sometimes referred to
herein as the “Conversion Shares.” The shares of Common Stock for which the
Warrants are exercisable are sometimes referred to herein as the “Warrant
Shares.” The Notes, Conversion Shares, the Warrants and the Warrant Shares are
referred to collectively as the “Securities.” A form of the Note is attached
hereto as Exhibit A. A form of the Warrant is attached hereto as Exhibit B.

The purchase price of the Notes and Warrants shall be the face amount of the
Notes purchased by the Investor. The number of Warrants issued to the Investor
shall be determined as follows: the Investor shall be issued one (1) warrant for
every two (2) shares of Common Stock in which the Note purchased by the Investor
is convertible into as of the Closing Date (as defined herein).

The undersigned understands that, when issued, the Conversion Shares will have
the rights, privileges and preferences as set forth in the Company’s Articles of
Incorporation as may be amended from time to time (the “Articles”), and the
Nevada Revised Statutes, as may be amended from time to time. The undersigned
understands that the Warrants, when issued will have the rights, privileges and
preferences as set forth in the form of Warrant attached thereto. The
undersigned further understands that the offering is being made without
registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”) or otherwise, and is being made only to
“accredited investors” (as defined in Rule 501 of Regulation D under the
Securities Act).

1. Subscription. Subject to the terms and conditions hereof, the undersigned
hereby subscribes for, and agrees to purchase, that amount of Securities set
forth in Appendix A hereto, the purchase price for which is payable as described
in Section 4 hereof. The undersigned acknowledges that the Securities will be
subject to restrictions on transfer as further set forth in this Agreement.

2. Intentionally omitted.

3. The Closing. The closing of the Offering (the “Closing”) shall take place at
the offices of the Company, on such date as mutually agreed to by the Company
and the Investor, which such date shall be no later than October      , 2006.
The date on which the Closing occurs is referred to herein as the “Closing
Date”.

4. Payment of the Purchase Price. Payment for the Securities in an amount as set
forth in the Signature Page to this Agreement shall be received by the Company
at or prior to the Closing from the undersigned by wire transfer of immediately
available funds or by such other form of payment that may be agreed to by the
Company and the undersigned. The Company shall deliver, or cause to be
delivered, to the undersigned the Securities promptly upon receipt of the
applicable amount set forth on Appendix A.

5. Representations, Warranties and Covenants of the Undersigned. The undersigned
Investor hereby represents and warrants to and covenants with the Company and
each officer, director, representative and agent of the Company that:

(a) In General:

(i) The undersigned Investor has all requisite authority to enter into this
Agreement and to perform all the obligations required to be performed by the
undersigned hereunder.

(ii) The undersigned Investor is a resident of the state set forth on the
signature page hereto and is not acquiring the Securities as an agent or
otherwise for any other person.

(b) Information Concerning the Company:

(i) The undersigned Investor has not been furnished any offering literature
other than this Agreement and the Exhibits thereto and has relied only on the
information contained therein, and in the Company Reports.

(ii) The undersigned Investor understands that, unless the undersigned Investor
notifies the Company in writing to the contrary at or before the Closing, all
the undersigned’s representations and warranties contained in this Agreement
will be deemed to have been reaffirmed and confirmed as of the Closing, taking
into account all information received by the undersigned Investor.

(iii) The undersigned Investor understands that the purchase of the Securities
involves various and substantial risks, including those outlined in the Company
Reports and in this Agreement.

(iv) The undersigned Investor understands that no federal or state agency has
passed upon the Securities or made any finding or determination concerning the
fairness or advisability of this investment.

(v) The undersigned Investor understands that estimates and projections like
those contained in the Company Reports, by their nature, involve significant
elements of subjective judgment and analysis that may or may not be correct;
that there can be no assurance that such projections or goals will be attained;
and that the projections and estimates contained in the Company Reports should
not be relied upon as a promise or representation of the future performance of
the Company.

(c) Status of Undersigned:

(i) The undersigned Investor has such knowledge, skill and experience in
business, financial and investment matters so that it is capable of evaluating
the merits and risks of an investment in the Securities. To the extent
necessary, the undersigned Investor has retained, at the undersigned’s own
expense, and relied upon, appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and owning
the Securities.

(ii) The undersigned Investor is an “accredited investor” as defined in Rule
501(a) of Regulation D (“Regulation D”) under the Securities Act. The
undersigned Investor agrees to furnish any additional information requested to
assure compliance with applicable federal and state securities laws in
connection with the purchase and sale of the Securities. The undersigned
Investor represents that the undersigned Investor has completed the Accredited
Investor Certificate contained in Appendix B and that the information contained
therein is complete and accurate as of the date thereof and is hereby affirmed
as of the date hereof.

(d) Restrictions on Transfer or Sale of Securities:

(i) The undersigned Investor is acquiring the Securities, solely for its own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of any of the Securities. The
undersigned Investor understands that the Securities have not been registered
under the Securities Act or any State Securities Laws by reason of specific
exemptions under the provisions thereof which depend in part upon the investment
intent of the undersigned and of the other representations made by the
undersigned in this Agreement. The undersigned Investor understands that the
Company is relying upon the representations and agreements contained in this
Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

(ii) The undersigned Investor understands that the Securities are and will be
“restricted securities” under applicable federal securities laws and that the
Securities Act and the rules of the SEC provide in substance that the
undersigned Investor may dispose of the Securities only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom, and
the undersigned Investor understands that the Company has no obligation or
intention to register any of the Conversion Shares or the Warrant Shares (except
for the registration rights granted hereunder), or to take action so as to
permit sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the undersigned Investor understands that under the SEC’s rules,
the undersigned Investor may dispose of the Securities principally only in
“private placements” which are exempt from registration under the Securities
Act, in which event the transferee will acquire “restricted securities” subject
to the same limitations as in the hands of the undersigned Investor. As a
consequence, the undersigned Investor understands that it must bear the economic
risks of the investment in the Securities for an indefinite period of time.

(iii) Intentionally omitted.

(iv) The undersigned Investor has not offered or sold any portion of the
Securities purchased hereunder and has no present intention of dividing any such
Securities with others or of reselling or otherwise disposing of any portion of
such Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or nonoccurrence of any predetermined
event or circumstance.

(v) The undersigned Investor acknowledges that neither the Company nor any other
person offered to sell the Securities to it by means of any form of general
advertising, such as media advertising or seminars.

(vi) The undersigned Investor acknowledges that the Company has the right in its
sole and absolute discretion to abandon this private placement at any time prior
to the completion of the Offering and to return the previously paid purchase
price of the Securities without interest thereon, to the respective subscribers.

(vii) The undersigned Investor has not used any person as a “Purchaser
Representative” within the meaning of Regulation D to represent it in
determining whether it should purchase the Securities.

6. Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned Investor to purchase and pay for the amount of Securities
specified herein are subject to the satisfaction at or prior to the Closing of
the following respective conditions precedent:

(a) The representation and warranties of the Company contained in Section 7
hereof, shall be true and correct on and as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Closing;

(b) No action, suit or proceeding before any arbitrator or any governmental
authority shall have been commenced and no investigation by any governmental
authority shall have been threatened against the Company, or any of the officers
or directors of the Company, seeking to restrain, prevent or change the
transactions contemplated by this Agreement or any related agreement or seeking
damages in connection with such transactions; and

(c) The Company shall have obtained the written consents of all parties
necessary for the execution and delivery by the Company of this Agreement and
any other agreement required in connection with the Offering and the performance
of its obligations hereunder all of which written consents shall be reasonably
satisfactory in form, scope and substance to the Investor;

(d) The Investor shall have received a copy of resolutions, duly adopted by the
Board of Directors of the Company, which shall be in full force and effect at
the time of Closing, authorizing the executor, delivery and performance by the
Company of this Agreement and any other agreement required in connection with
the Offering, and the consummation by the Company of the transactions
contemplated hereby and thereby, certified as such by the Secretary of the
Company; and

(e) The Company shall have satisfied such other conditions precedent that it
agrees to in connection with the Offering, including, without limitation, the
execution and delivery of definitive agreements and the delivery of a legal
opinion (which may be delivered by the Company’s general counsel), each in a
form reasonably acceptable to the Investor.

7. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investor as of the date hereof
and as of the date of the Closing:

(a) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry an its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or financial condition of the Company and the Subsidiaries,
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under this
Agreement and no action, claim, suit, investigation or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering. The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, other than the Required Approvals (as defined below). This
Agreement, when executed and delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other’ equitable remedies.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the Offering do not and will
not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals (as defined below), conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others, any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiaries’
debt or otherwise) or other understanding to which the Company or either of the
Subsidiaries is a party or by which any property or asset of the Company or its
Subsidiaries is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority as currently in effect to which the Company
or either of the Subsidiaries is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Company or
either of the Subsidiaries is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate
(a) adversely affect the legality, validity or enforceability of the Offering,
(b) have or result in or be reasonably likely to have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (c) adversely impair the Company’s ability to perform fully on a
timely basis its obligations under this Agreement (any of (a), (b) or (c), a
“Material Adverse Effect”).

(d) Filings, Consents and Approvals. Neither the Company nor the Subsidiaries is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of this Agreement, other
than: (i) the filing with the SEC of the Registration Statement, (ii) the filing
with the SEC of a Form D pursuant to SEC Regulation D, and (iii) applicable Blue
Sky filings (collectively, the “Required Approvals”).

(e) Issuance of the Securities. The Securities offered hereunder and each
component or underlying security, are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens, and not subject to any
preemptive rights. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock required for issuance of the Conversion
Shares and the Warrant Shares.

(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is as set forth in the Company Reports.
No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the Offering. Except for
options and shares of capital stock issued or issuable under the Company’s stock
option plan or as disclosed in the Company Reports, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person or entity any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any of the
Subsidiaries is or may become bound to issue additional shares of Common Stock,
or securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in the Company Reports, the issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than pursuant to this Offering) and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities and the Warrant Shares. Except as set forth in the
Company Reports, there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders. The authorized capital stock of Company consists
of 200,000,000 shares of Company capital stock, of which 150,000,000 are
designated as Common Stock, par value $0.00001 per share and of which 50,000,000
are designated as preferred shares, par value $0.00001 per share (“Company
Preferred Shares”). As of the date hereof, there are (x) 30,160,375 shares of
Company Common Stock issued and outstanding, and (y) 7,045,454 shares of the
Company’s Series D Preferred Stock issued and outstanding.

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (“Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) in accordance
with the time requirements of the Securities Act and the Exchange Act. As of
their respective dates, the Company Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the Company
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has advised Investor that a correct
and complete copy of each of the Company Reports (together with all exhibits and
schedules thereto and as amended to date) is available at http://www.sec.gov, a
website maintained by the SEC where Investor may view the Company Reports. The
financial statements of the Company included in the Company Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of’ filing.
Such financial statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended.

(h) Material Changes. Except as disclosed in the Company Reports, since the date
of the latest audited financial statements included in the Company Reports:
(i) there has been no event, occurrence or development that has had a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors, except
as disclosed in the Company Reports, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders
except in the ordinary course of business consistent with prior practice, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock except consistent with prior practice or pursuant to existing
Company stock option or similar plans, and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option or similar plans.

(i) Litigation. Except as disclosed in the Company Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, the
Subsidiaries or any of its properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”) which: (i) adversely
affects or challenges the legality, validity or enforceability of this Agreement
or the Securities or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of a breach of fiduciary duty. The Company does not have pending before
the SEC any request for confidential treatment of information. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiaries under the Exchange Act or the Securities Act.

(j) Compliance. Except as described in Section 7(p), neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case under (i),
(ii) and (iii) as could not have a Material Adverse Effect.

(k) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as currently conducted and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.

(l) Transactions with Affiliates and Employees. Except as disclosed in the
Company Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

(m) Internal Accounting Controls. Each of the Company and the Subsidiaries is in
material compliance with all provisions of the Sarbanes Oxley Act of 2002 which
are presently applicable to it.

(n) Private Placement. Assuming the accuracy of the undersigned Investor’s
representations and warranties set forth in Section 5, and such representations
and warranties given by other Investors in this Offering, no registration under
the Securities Act is required for the offer, and sale of the Securities by the
Company to the Investors as contemplated hereby.

(o) Solvency. Based on the financial condition of the Company as of each Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

(p) Cash Flow and EBITDA.  The Company was in compliance with the financial
covenants made by the Company under that certain Credit Agreement dated
August 2, 2005 between Fortress Credit Corp., (“Fortress”), the Company, and the
Subsidiaries of the Company listed in Schedule 1 thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
for the period which ended March 31, 2006. Halo anticipates that it will not be
in compliance with all of such financial covenants under the Credit Agreement
for the period ended June 30, 2006 once its annual financial statements are
tested against such financial covenants. The Company is in the process of
negotiating modifications to such financial covenants, and, if such
modifications are agreed to by Fortress, such modifications would remedy any
such non-compliance. Based on its discussions with Fortress, the Company
reasonably anticipates such covenants will be so modified; however, there is no
assurance that Fortress will agree to such modifications. .

(q) Obligations Irrevocable. The obligations of the undersigned Investor
hereunder to purchase the Securities shall be irrevocable, except with the
consent of the Company.

8. Specific Performance. The undersigned Investor acknowledges and agrees that
in the event of any breach of this Agreement, the Company would be irreparably
harmed and could not be made whole by monetary damages. The undersigned Investor
accordingly agrees to waive the defense in any action for injunction or specific
performance that a remedy at law would be adequate and that the parties hereto,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to an injunction or to compel specific performance of
this Agreement.

9. Brokers and Finders. The Company represents that no Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Investor for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company or any Subsidiary.

10. Registration Rights. For a period of two (2) years from the date of the
Closing, the Investors shall have registration rights for the Conversion Shares
and Warrant Shares (together, the “Registrable Shares”) as follows:

(a) Registration of Common Stock. The Company undertakes to register the
Registrable Shares via a suitable registration pursuant to the rights set forth
in this Section 11. The Company shall file the Registration Statement on or
before the later of (i) thirty (30) days after the Closing or (ii) thirty
(30) days after the Form S-4 filed by the Company relating to its acquisition of
Unify Corp. (the “Unify Form S-4”) has been declared effective, but in no event
later than November 30, 2006. The Company shall cause the Registration Statement
to be declared effective within 120 days after the Closing (provided that such
120 day period shall be extended by 30 additional days in the event that it is
subject to a full review by the Securities and Exchange Commission (the “SEC”)).
In the event that (i) the Company fails to file the Registration Statement on or
before the time specified above, (ii) the Registration Statement is not declared
effective by the sooner of (A) within three (3) days after the SEC states that
their will be no review or that the SEC has no further comments and (B) the time
period specified above, or (iii) another default of the Company’s obligations
under this Section 10 occurs, the Investor shall receive from the Company upon
demand therefor an amount equal to 2% of the aggregate value of the principal
amount of Notes purchased hereto for each 30 days thereafter during which such
default continues (or the pro-rata portion thereof), subject to a maximum
penalty of 10% of the principal amount of the Note purchased by the Investor.
Such amounts may only be paid in cash, in available funds, if the senior
obligations under the Credit Agreement have been Paid in Full (as such term is
defined in the Senior Subordination Agreement referred to below) and such
payment in cash is permissible under that certain subordination agreement among
the Company, the Investor, the Subsidiaries of the Company, dated on or about
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Senior Subordination Agreement”). If such amounts may not be
paid in cash without violating the Credit Agreement or the Senior Subordination
Agreement, then such amounts shall be paid in registered shares of Common Stock
determined on the date that such payment is due with the value of each share
equal to 80% of the 20 day volume weighted average price of Common Stock.

(b) Piggyback Registration. Whenever the Company proposes to register any of its
securities under the Securities Act and the registration form to be used may be
used for the registration of any of the Registrable Shares, the Company shall
give prompt written notice to the undersigned Investor of its intention to
effect such a registration and, subject to the terms of paragraphs (c) and
(d) hereof, shall include in such registration all Registrable Shares with
respect to which the Company has received written requests for inclusion therein
(“Piggyback Registration”) within 10 days after the receipt of the Company’s
notice.

(c) Priority on Primary Registrations. If a registration is an underwritten
primary registration on behalf of the Company, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the shares requested to be
included pursuant to that certain Investors’ Agreement entered into the 31st day
of January, 2005 by and among the Company and the persons listed on Exhibit A
thereto (the “Series C Agreement”) and/or pursuant to that certain Investor’s
Agreement is entered into the 26th day of October, 2005 by and among the Company
and Platinum Equity, LLC (the “Series D Agreement”) and/or the Unify Form S-4,
(iii) third, the Registrable Shares requested to be included in such
registration, pro rata among the Investors on the basis of the number of shares
requested to be included therein by each such Investor, and (iv) fourth, other
securities requested to be included in such registration pro rata among the
holders thereof on the basis of the number of shares requested to be included
therein.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company shall include
in such registration (i) first, the securities requested to be included therein
by the holders requesting such registration, (ii) second, the shares requested
to be included pursuant to the Series C Agreement and/or pursuant to the
Series D Agreement, (iii) third, the Registrable Shares requested to be included
in such registration, pro rata among the Investors on the basis of the number of
shares requested to be included therein by each such Investor, and (iv) fourth,
other securities requested to be included in such registration pro rata among
the holders thereof on the basis of the number of shares requested to be
included therein.

(e) Applicability. Piggyback Registration rights shall not apply to the
registration statements filed pursuant to the Series C Agreement, the Series D
Agreement or the Subscription Agreement concerning Series E Stock and related
warrants sold prior to the date hereof (unless the Company obtains the consent
of the investors in the Series E Stock, which consent the Company shall use its
commercially reasonable efforts to obtain), the Unify Form S-4, and any other
registration statements on Form S-4 or Form S-8. Registration rights provisions
with respect to shares of Series E Preferred Stock and related warrants sold
after the date hereof shall not, without the Investors prior written consent,
contain a provision restricting the Company’s ability to register the
Registrable Shares on the same registration statement used to register shares of
common stock issuable upon conversion or exchange of such Series E Preferred
Stock and upon exercise of the warrants issued in connection therewith.

(f) Effectiveness Period. The Company will maintain the Registration Statement
or post-effective amendment filed under the terms of this Agreement effective
under the Securities Act until the earlier of (i) the date that all of the
Registrable Shares have been sold pursuant to such Registration Statement,
(ii) all Registrable Shares have been otherwise transferred to Persons who may
trade such shares without restriction under the Securities Act, and the Company
has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend, or (iii) all Registrable Shares may
be sold at any time, without volume or manner of sale limitations pursuant to
Rule 144(k) or any similar provision then in effect under the Securities Act in
the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Investor (the “Effectiveness Period”).

(g) Fees and Expenses. All fees, disbursements and out-of-pocket expenses and
costs incurred by the Company in connection with the preparation and filing of
the Registration Statement, in making filings with NASD or NASDR (including,
without limitation, pursuant to NASD Rule 2710), and in complying with
applicable federal securities and Blue Sky laws (including, without limitation,
all attorneys’ fees of the Company) shall be borne by the Company. The Investor
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Registrable Shares being registered and
the fees and expenses of their counsel. The Company shall use its reasonable
best efforts to qualify any of the Securities for sale in such states as any
Investor reasonably designates and shall furnish indemnification. However, the
Company shall not be required to qualify in any state which will require an
escrow or other restriction relating to the Company and/or the sellers, or which
will require the Company to qualify to do business in such state or require the
Company to file therein any general consent to service of process. The Company
at its expense will supply each of the Investors with one unbound copy of the
applicable Registration Statement and any prospectus included therein and other
related documents.

(h) Certificates and Legends. Certificates evidencing the Registrable Shares
shall not contain any legend: (i) while a Registration Statement covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Registrable Shares pursuant to Rule 144, or (iii) if such
Registrable Shares are eligible for legend removal under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC); provided, however, in connection with the issuance of the Shares and
Warrant Shares, Investor hereby agrees to adhere to and abide by all prospectus
delivery requirements under the Securities Act and rules and regulations of the
SEC. The Company shall instruct its transfer agent (or, if required by transfer
agent, cause an attorney to issue a legal opinion to such transfer agent)
promptly after the effectiveness of the Registration Statement (in the case of
item (i) herein) or upon request of the Investor (in the case of items (ii),
(iii) or (iv) herein) to effect the removal of the legend hereunder. If all or
any portion of a Warrant is converted or exercised at a time when there is an
effective Registration Statement to cover the resale of the Warrant Shares, or
if such Warrant Shares may be sold under Rule 144(k) or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations thereof) then such Warrant Shares shall be
issued free of all legends. The Company agrees that following the effectiveness
of the Registration Statement or at such time as such legend is no longer
required under this Section 11(h), it will, no later than five business days
following the delivery by Investor to the Company’s transfer agent of a
certificate representing Registrable Shares accompanied by appropriate stock
power or other required documentation, as applicable, issued with a restrictive
legend (such fifth Business Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Investor a certificate representing such shares that is
free from all restrictive and other legends, in each case without charge to the
Investor other than customary transfer fees which may be charged by the transfer
agent or broker-dealer. The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section 11(h), except as may be
required by or in compliance with the Securities Act or other applicable legal
requirements.

(i) Rule 144 Information. At all times after one (1) year following the final
closing of the Offering, the Company will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required far Investor to sell the Registrable Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of
Registrable Shares may reasonably request, all to the extent required from time
to time to enable such Person to sell such Registrable Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. In addition, the Investor shall be entitled to unlimited
Piggyback Registration rights under Section 11(b) above.

(j) Registration Information. In the case of each registration effected by the
Company pursuant to any section herein, the Company will keep each Investor
advised in writing as to the initiation of each registration and as to the
completion thereof. At its expense, the Company will:

(i) Supplements. Prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
registration statement;

(ii) Notice. Notify the Investor at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or incomplete in light of the
circumstances then existing, and at the request of shareholders, prepare and
furnish to them a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
Investor, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading or incomplete in light of the
circumstances then existing; provided, that, (i) for not more than forty-five
(45) calendar days in any twelve (12) month period), and (ii) for any period
during which the Company prepares and files with the SEC such audited financial
statements, pro forma financial information, supplements, amendments and other
information required in connection with the Company’s acquisition of significant
assets or businesses, other fundamental changes otherwise as required by the
Securities Act, SEC rules or otherwise, and until the SEC declares effective any
registration statement, prospectus, supplement or amendment (each of (i) and
(ii) an “Allowed Delay”), the prospectus made part of such registration
statement may omit material information concerning the Company; provided further
that the Company shall promptly (a) notify each Investor in writing of the
existence of (but in no event, without the prior written consent of such
Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding) the omission of any material information giving rise to
an Allowed Delay and (b) advise each Investor in writing to cease all sales
under such registration statement until the termination of the Allowed Delay;

(iii) Stop Orders. Use its commercially reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
registration statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest possible moment and to notify Investor
(and, in the event of an underwritten offering, the managing underwriter) of the
issuance of such order and the resolution thereof;

(iv) NASD Filings. If NASD Rule 2710 requires any broker-dealer to make a filing
prior to executing a sale of Registrable Shares by an Investor, make an Issuer
Filing with the NASD Corporate Financing Department pursuant to NASD Rule 2710
and respond within five business days to any comments received from NASD in
connection therewith; and

(v) SEC Rules. Otherwise use its commercially reasonable best efforts to comply
with all applicable rules and regulations of the SEC.

(k) Company Indemnity. To the extent Investor includes any Convertible Shares or
Warrant Shares in a registration statement pursuant to the terms hereof, the
Company will indemnify and hold harmless Investor, its directors and officers,
and each Person, if any, who controls Investor within the meaning of the
Securities Act, from and against, and will reimburse Investor, its directors and
officers and each controlling Person with respect to, any and all loss, damage,
liability, cost and expense to which Investor or such controlling Person may
become subject under the Securities Act or otherwise, insofar as such losses,
damages, liabilities, costs or expenses are caused by any untrue statement or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading; provided, however, that the Company will not be liable in any
such case to the extent that any such loss, damage, liability, cost or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by Investor or any such controlling Person in writing specifically for use in
the preparation thereof.

(l) Investor Indemnity. To the extent Investor includes any Convertible Shares
or Warrant Shares in a registration statement pursuant to the terms hereof,
investor will indemnify and hold harmless the Company, its directors and
officers and any controlling Person from and against, and will reimburse the
Company, its directors and officers and any controlling Person with respect to,
any and all loss, damage, liability, cost or expense to which the Company, its
directors and officers or such controlling Person may become subject under the
Securities Act or otherwise, insofar as such losses, damages, liabilities, costs
or expenses are caused by any untrue statement or alleged untrue statement of
any material fact contained in such registration statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was so made in reliance upon
and in conformity with written information furnished by or on behalf of the
Investor specifically for use in the preparation thereof and provided further,
that the maximum amount that may be recovered from Investor shall be limited to
the amount of proceeds received by Investor from the sale of such Registrable
Shares.

(m) Limitation on Indemnity. To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable hereunder to the extent permitted by law, provided
that (i) no contribution shall be made under circumstances where the
indemnifying patty would not have been liable for indemnification pursuant to
the provisions hereof, (ii) no seller of securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of securities who was not
guilty of such fraudulent misrepresentation, and (iii) the amount of the
contribution together with any other payments made in respect of such loss,
damage, liability or expense, by any seller of securities shall be limited to
the net amount of proceeds received by such seller from the sale of such
securities.

(n) Representations of Investors. The undersigned Investor hereby represents to
and covenants with the Company that, during the period in which any registration
statement (each a “Registration Statement”) effected pursuant to this Section 11
remains effective, such Investor will:

(i) not engage in any stabilization activity in connection with any of the
Company’s securities;

(ii) cause to be furnished to any purchaser of the Warrant Shares and to the
broker-dealer, if any, through whom Warrant Shares may be offered, a copy of the
final prospectus relating to such Registration Statement; and

(iii) not bid for or purchase any securities of the Company or any rights to
acquire the Company’s securities, or attempt to induce any person to purchase
any of the Company’s securities or any rights to acquire the Company’s
securities, in each case, other than as permitted under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

(o) Information for Use in Registration Statement. Each Investor covenants to
the Company that such Investor will complete the information requested by the
Selling Investor’s Questionnaire attached as Exhibit C hereto (the
“Questionnaire”), and further covenants to the Company that all information
provided by such Investor in the Questionnaire will be true, accurate and
complete as of the date provided. Each Investor understands that the written
information in the Questionnaire and all written representations made in this
Agreement are being provided to the Company specifically for use in, or in
connection with, the Registration Statement and the prospectus contained
therein, and has executed this Agreement with such knowledge.

(p) Indemnification of Investor. Subject to the provisions of this
Section 11(p), the Company will indemnify and hold the Investor and its
directors, officers, shareholders, partners, employees and agents (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(b) any action instituted against Investor, at, its respective Affiliates, by
any stockholder of the Company who is not an Affiliate of such investor, with
respect to any of the transactions contemplated by this Agreement (unless such
action is based upon a breach of such Investor’s representation, warranties or
covenants tinder this Agreement or any agreements or understandings such
Investor may have with any such stockholder or any violations by the Investor of
state of federal securities laws or any conduct by such Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Investor Party. The Company
will not be liable to any Investor Party under this Agreement (i) for any
settlement by a Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by Investor in this Agreement.
Notwithstanding the foregoing, in the event and to the extent that any such
action is based on claims under any Registration Statement, Sections 11(k),
(l) and (m) shall control.

11. Miscellaneous.

(a) Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to be representations, warranties,
covenants and agreements as of the date hereof (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be deemed to be as of such earlier date)
and shall survive the execution and delivery of this Agreement.

(b) No Waiver; Cumulative Remedies. No failure or delay on the part of any party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

(c) Amendments, Waivers and Consents. Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if the Company shall obtain consent thereto in writing from a majority
in interest of all of the Investors. Any waiver or consent may be given subject
to satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding anything to the contrary contained herein (x) no
amendment, consent or waiver shall be effective to reduce the unanimous consent
required above and (y) any amendment, consent or waiver shall apply to all the
Investors and shall not discriminate against any particular Investor or
Investors.

(d) Addresses for Notices. All notices, requests, demands and other
communications provided for hereunder or under any Transaction Document shall be
in writing (including telegraphic and facsimile communications with confirmation
of receipt) and mailed, telegraphed or delivered to each applicable party at the
address set forth on the signature page hereto or at such other address as to
which such party may inform the other parties in writing in compliance with the
terms of this Section. If to any other holder of capital stock of the Company:
at such holder’s address for notice as set forth in the register maintained by
the Company, or, as to each of the foregoing, at the addresses set forth on the
signature page hereto or at such other address as shall be designated by such
Person in a written notice to the other parties complying as to delivery with
the terms of this Section. If to the Company: at the address set forth on page 1
hereof, or at such other address as shall be designated by the Company in a
written notice to the other parties complying as to delivery with the terms of
this Section. All such notices, requests, demands and other communications
shall, when mailed (which mailing must be accomplished by first class mail,
postage prepaid; electronic facsimile transmission; express overnight courier
service; or registered or certified mail, return receipt requested) or
telegraphed, and shall be considered to be delivered three (3) days after
dispatch or upon receipt.

(e) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Investors and their respective heirs,
successors and assigns, except that the Company shall not have the right to
delegate its obligations hereunder or to assign its rights hereunder or any
interest herein without the prior written consent of the holders of all of the
Securities.

(f) Prior Agreements. This Agreement, the Transaction Documents or other
agreements executed and delivered herewith constitute the entire agreement
between the parties and supersedes any prior understandings or agreements
concerning the subject matter hereof.

(g) Severability. The provisions of this Agreement and the terms of the
Securities are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of a
provision contained in this Agreement or the terms of the Securities shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement or the terms of the Securities, but
this Agreement and the terms of the Securities shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of a
provision, had never been contained herein, and such provisions or part reformed
so that it would be valid, legal and enforceable to the maximum extent possible.

(h) Confidentiality. Each Investor agrees that it will keep confidential and
will not disclose or divulge any confidential, proprietary or secret information
which such Investor may obtain from the Company pursuant to financial
statements, reports and other materials submitted by the Company to such
Investor pursuant to this Agreement, or pursuant to visitation or inspection
rights previously granted to any Investor, unless such information is known, or
until such information becomes known, to the public; provided, however, that a
Investor may disclose such information (i) on a confidential basis to its
attorneys, accountants, consultants and other professionals to the extent
necessary to obtain their services in connection with its investment in the
Company, (ii) to any prospective purchaser of any of the Securities from such
Investor as long as such prospective purchaser agrees in writing to be bound by
the provisions of this Section, (iii) to any affiliate or partner of such
Investor and (iv) as required by applicable law.

(i) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(j) Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

(l) Further Assurances. From and after the date of this Agreement, upon the
request of any Investor or the Company, the Company and the Investors shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the Transaction Documents.

(m) Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. The Company acknowledges that each of the Investors has been provided
with the same Transaction Documents for the purpose of closing a transaction
with multiple Investors and not because it was required or requested to do so by
any Investor.

(n) Expenses. The Company shall pay up to $5,000 in expenses incurred by the
Investor in connection with its diligence review. In addition, the Company shall
also pay the legal fees and expense incurred by the Investor in connection with
the negotiation of this Agreement and the other Transaction Documents, of which
up to $30,000 of such fees and expenses shall be paid upon the execution of this
Agreement.

(o) Participation Right. Subject to the terms and conditions specified in this
Section 12(o), for a period of one year after the date that the registration
statement the Company is required to file pursuant to Section 11 hereof is
declared effective, the Investor shall have a right to participate with respect
to up to the first $5,000,000 of any (i) future equity or equity-linked
securities, or (ii) debt which is convertible into equity or in which there is
an equity component (“Additional Securities”) on the same terms and conditions
as offered by the Company to the other purchasers of such Additional Securities.
Each time the Company proposes to offer any Additional Securities, the Company
shall make an offering of such Additional Securities to the Investor in
accordance with the following provisions:

(i) the Company shall deliver a notice (the “Notice”) to the Investor stating
(i) its bona fide intention to offer such Additional Securities, (ii) the number
of such Additional Securities to be offered, (iii) the price and terms, if any,
upon which it proposes to offer such Additional Securities, and (iv) the
anticipated closing date of the sale of such Additional Securities.

(ii) by written notification received by the Company, within seven (7) days
after giving of the Notice, any Investor may elect to purchase or obtain, at the
price and on the terms specified in the Notice, up to that portion of such
Additional Securities which equals the proportion that the number of shares of
Common Stock purchased by such Investor pursuant to the terms hereof bears to
the total number of shares of Common Stock sold by the Company to other
Investors in the Offering. The Company shall promptly, in writing, inform each
Investor which elects to purchase all of the Additional Shares available to it
(“Fully-Exercising Purchaser”) of any other Investor’s failure to do likewise.
During the five-day period commencing after such information is given, each
Fully-Exercising Investor shall be entitled to obtain that portion of the
Additional Securities for which the Investors were entitled to subscribe but
which were not subscribed for by the Investors which is equal to the proportion
that the number of shares of Common Stock purchased by such Fully-Exercising
Purchaser in the Offering bears to the total number of shares of Common Stock
purchased in the Offering by all Fully-Exercising Purchasers who wish to
purchase some of the unsubscribed shares;

(iii) if all Additional Securities which the Investors are entitled to obtain
pursuant to subsection 12(o)(ii) are not elected to be obtained as provided in
subsection 12(o)(ii) hereof, the Company may, during the 60-day period following
the expiration of the period provided in subsection 12(o)(ii) hereof, offer the
remaining unsubscribed portion of such Additional Securities to any person or
persons at a price not less than, and upon terms no more favorable to the
offeree than those specified in the Notice. If the Company does not consummate
the sale of such Additional Securities within such period, the right provided
hereunder shall be deemed to be revived and such Additional Securities shall not
be offered or sold unless first reoffered to the Investors in accordance
herewith;

The participation right in this Section 12(o) shall not be applicable to (i) the
issuance or sale of shares of Common Stock (or options therefor) to employees,
officers, directors, or consultants of the Company for the primary purpose of
soliciting or retaining their employment or service pursuant to a stock option
plan (or similar equity incentive plan) or otherwise approved by the Board, or
(ii) the issuance of securities in connection with mergers, acquisitions,
strategic business partnerships or joint ventures (the primary purpose of which,
in the reasonable judgment of the Board, is not to raise additional capital).

(p) The Notes sold hereunder are subordinate to the existing senior indebtedness
of the Company under the Credit Agreement, and the existing Subordinated Secured
Promissory Notes, dated January 31, 2005 in the aggregate principal amount of
$2,500,000 (as amended, the “Existing Sub Debt”). This Subscription and the
Notes are subject to the undersigned Investor entering into those certain
intercreditor and subordination agreements and the Senior Subordination
Agreement (collectively, the “Subordination Agreement”) with the senior lenders
under the Credit Agreement, and the holders of the Existing Sub Debt,
subordinating the Notes and any rights thereunder to the rights of such lenders
and holders. The undersigned Investor hereby consents to any further borrowings
under the Credit Agreement, and agrees to consent to any senior indebtedness in
order to refinance the borrowings under the Credit Agreement or otherwise, and
agrees to enter into any subordination or intercreditor agreements requested by
any senior lender (or their agents) to the Company that is substantially similar
to the Senior Subordination Agreement.

12. Additional Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

“Agreement” means this Subscription Agreement.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Company Reports” means all of the Company’s registration statements,
prospectuses, reports, financial statements and documents (including all
exhibits and amendments thereto) as filed by the Company with the SEC.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement, the Warrants and any and all other
agreements or instruments entered into between the Company and the Investor in
connection with the Offering.

* * * * *

1

[The remainder of this page is blank; the Signature Pages follow.]Appendix A —
Signature
Page

IN WITNESS WHEREOF, the undersigned has executed this Prepaid Subscription
Agreement this —th day of October, 2006.

 
 
 
 
Investor
By:      
Name:
Title:
 
- Name of Investor
     
Print Title of individual signing on behalf of an entity, if applicable

Accepted and agreed as of October 12, 2006:

Halo Technology Holdings, Inc.

By:

Name:

Title

CONSIDERATION TO BE DELIVERED

2